Citation Nr: 0500401	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.

By rating action dated in December 1980, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
back disability.  He was notified of this determination and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not filed.  In November 1999, the 
veteran sought to reopen his claim for service connection for 
a back disability.  In a rating decision dated in March 2000, 
the RO concluded that the additional evidence was not new and 
material, and the veteran's claim remained denied.  He 
appealed this decision to the Board of Veterans' Appeals 
(Board) which, in April 2003, concluded that the evidence was 
new and material, and reopened the veteran's claim for 
service connection for a back disability.  It remanded the 
case to the RO for additional development of the record, and 
to enable the RO to adjudicate the claim on a de novo basis.  
The case was again before the Board in August 2004, and was 
remanded so that the RO could consider the additional 
evidence that had been submitted since the issuance of a 
supplemental statement of the case in May 2004.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The service medical records disclose no complaints or 
findings of any back disability.

2.  The veteran's current back disability had its onset many 
years following service, and has not been shown to be 
etiologically related to service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in January and 
December 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the veteran in January and 
December 2003 were not given prior to the first AOJ 
adjudication of the veteran's claims, the notice was provided 
by the AOJ prior to the final transfer and certification of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains lay 
statements submitted on the veteran's behalf, the veteran's 
private treatment records and the report of a VA examination.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

A notation in the service medical records dated in March 1944 
shows that the veteran was a survivor of the torpedoing of 
the SS George Cleeve the previous month.  He was in a 
lifeboat for about four hours and sustained an injury to both 
knees and a cut under the right eye.  He complained of 
numbness around the area of the cut.  In October 1944, it was 
reported that the veteran had been injured when his ship was 
torpedoed and he was thrown off his feet and struck his face 
on the hand lever of the four-inch gun.  He suffered a deep 
cut under the left eye.  It was indicated that he had been 
treated aboard the ship and then at the Oran Naval Receiving 
Station for one week.  A clinical evaluation of the spine on 
the separation examination in September 1945 was normal.

In October 1945, the veteran submitted a claim for service 
connection for his eyes, feet and legs which he alleged were 
affected by the explosion when the ship he was on, the U.S.S. 
George Cleeve, was torpedoed.  

In a statement dated in July 1976, a private neurologist 
related that he had seen the veteran for an evaluation that 
month.  The veteran reported that he had been having 
difficulty with his arms, and that three years earlier, he 
was run over by a cow and received a fracture of the left 
femur and hip.  The veteran also stated that he began to be 
aware of some numbness in his right shoulder in the autumn of 
1975.  He then began to notice some weakness and atrophy of 
the right arm.  An electromyogram by another physician the 
previous month showed evidence of a long-standing C6 nerve 
root syndrome on the right.  Following an examination, the 
physician stated that the veteran had something wrong in the 
cervical area.  He surmised that the injury three years 
earlier might have something to do with this, but it seemed 
strange that the symptoms were so late in being noticed by 
the veteran.  

The same physician reported in an August 1976 letter that the 
veteran had been hospitalized that month for cervical 
osteoarthritis and cervical nerve root compression.  

The veteran was hospitalized in a private facility in 
November 1977.  It was noted that he was status post anterior 
cervical fusion in June 1976 following a farm accident in 
1974.  The veteran reported that he sustained a severe injury 
to his neck and head in service, and wondered if that could 
be the cause of his problem.  The examiner stated that the 
veteran had cervical spondylosis, and that the reason for 
this was not known.

In a statement dated in January 1978, a private physician 
reported that he had seen the veteran on one occasion in 
November 1977.  At that time, the veteran related that he had 
a long-standing history of back trouble.

The veteran's mother reported in a November 1980 statement, 
that the veteran had lived with her after his return from 
service.  She recalled that soon after he returned home, he 
had many symptoms, including back problems.  She noted that 
he had been treated by Drs. Strange and Aldrich.  She added 
that Dr. Strange had died and that Dr. Aldrich had retired 
and moved from the area.

[redacted] reported in a November 1980 statement that he remembered 
that the veteran had problems with his back and hands.  He 
mentioned that the veteran had tried to help him move in 
1947, but had to give up because of these problems.

Also in November 1980, [redacted] reported that he remembered 
seeing the veteran in the spring of 1947 and the he was 
partially paralyzed in his hands and back.

Magnetic resonance imaging of the lumbar spine in September 
1999 revealed diffuse posterior bulging of disks and mild 
anterolisthesis of L4 on L5 felt to be on a degenerative 
basis.

The veteran submitted a claim for service connection for a 
back disability in November 1999.  He reported back injuries 
as a result of his ship being torpedoed in 1944.  He 
indicated he had been treated by a physician for back 
problems in the late 1950's.

In June 2000, the veteran's sister-in-law reported that the 
veteran's brother (her husband) had taken the veteran to Dr. 
Strange because he had no sense of balance.  She reported 
that the veteran had been injured in the face in service.  
She also noted that the veteran had neck operations in the 
1950's and 1960's.

In a statement dated in March 2003, K.M.B., D.O., reported 
that the veteran had a history of chronic cervical and lumbar 
spine pain that he believed occurred after an explosion on 
his ship in 1944.  She related that the veteran was 
apparently thrown from the ship when it was torpedoed.  It 
was indicated that the veteran had sustained chronic neck and 
low back pain since that time.  The physician noted that the 
veteran had undergone a cervical fusion in the past.  She 
commented that she thought that the start of the veteran's 
complaints of neck and low back pain likely dated to the 
injury in service.

In June 2003, R.C.O'C., D.O. reported that he had reviewed 
the findings of other treating physicians as well as his own 
examinations of the veteran.  In reviewing the medical files, 
it was clear that there were long-standing issues with pain 
from injuries sustained while in service.  

Private medical records dated from 2000 to 2004 have been 
associated with the claims folder.  

The veteran was afforded a VA examination of the spine in 
April 2004.  The examiner stated that he reviewed the medical 
records, as well as the service medical records, and noted 
that no record of any back injury was detected.  The veteran 
reported low back pain for many years, but he could not 
recall how long.  It was noted that the veteran had undergone 
a cervical spine fusion on two occasions.  Following an 
examination, the diagnoses were subjective complaint of pain 
in the neck as well as lower back for many years.  The 
examiner noted that there was a history of an injury on the 
ship during a torpedo assault.  He added that, currently, 
there was limitation of motion of the spine, including the 
cervical area and the lower back.  The physician stated that 
he reviewed the claims folder.  It was his opinion that it 
was not likely that any of the current diagnoses of back 
disability was etiologically related to the event in service 
that could be determined from the review of the record.  His 
rationale was that there was no history of any back injury 
and that the veteran had worked on a farm in civilian life 
and there was a history of injury while working on the farm 
and that the veteran had different kinds of surgery for his 
broken bone.  He further noted that the changes were 
consistent with the veteran's age and not related to any 
specific incident.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

The veteran asserts that service connection is warranted for 
a back disability.  He asserts that he was stationed on the 
USS George Cleeve in February 1944 when it was struck by a 
torpedo and he was thrown fifteen feet in the air and knocked 
unconscious.  He claims that when he woke up, he was in a 
lifeboat, and his eyes were bloody.  He maintains that he 
noticed a wound on the back of his head.  He acknowledges 
that he does not recall receiving treatment for his injuries.  
He alleges that after this incident his duties included 
lifting ammunition shells that weighed more than fifty pounds 
each and that while performing these duties, he experienced 
sharp "stinger" pains in his back between his shoulders.  
He reports that the pain in his head, neck and back worsened 
within a year after his discharge from service.  He also 
conceded that his attempts to obtain the early medical 
records of his treatment had been unsuccessful.

It is not disputed that the veteran was stationed on the USS 
Cleeve when it was hit by a torpedo.  It must be observed, 
however, that the available service medical records make no 
mention of any complaints referable to the back.  The veteran 
is competent to report his symptoms.  Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concedes that Drs. K. and O'C. have suggested that 
the veteran's back disability had its onset in service.  It 
must be noted, however, that such conclusions were not 
predicated on a review of the entire clinical record.  There 
is no indication that either physician reviewed the complete 
record in conjunction with formulating their opinions.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993 (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  As the Board is not bound to accept 
medical conclusions which are based on a history supplied by 
the veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnoses.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
the absence of any review of the service medical records, the 
opinions must be regarded as purely speculative, and of, at 
most, limited probative value.

Bare conclusions, even those made by medical professionals, 
that are not accompanied by a factual predicate in the 
record, are not probative.  See Miller v. West, 11 Vet. App. 
345 (1998).  The Court has held that it is the Board's duty 
to determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In contrast, following the recent VA examination, conducted 
in April 2004, the examiner concluded that the veteran's 
current back disability was not related to service.  The 
crucial factor in adjudicating this claim is that the opinion 
of the VA physician was predicated on a review of the entire 
record.  In this regard, the Board emphasizes that he noted 
that there was no indication in the service medical records 
of any back complaints.  It must also be observed that 
despite the veteran's allegations of back problems while in 
service, the separation examination failed to reveal any 
abnormality of the spine.  Accordingly, great weight may be 
accorded the conclusions of the VA physician.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for a back 
disability.  

The veteran has referred to the provisions of 38 U.S.C.A. 
§ 1154 in support of his claim.  Even if the Board were to 
assume that the veteran experienced back complaints following 
the torpedoing of his ship, the evidence fails to demonstrate 
any treatment for his back for the remainder of his service.  
Indeed, it is significant to point out that the separation 
examination in September 1945 demonstrated no abnormality of 
the spine.  Moreover, the provisions of 38 U.S.C.A. § 1154 do 
not obviate the requirement that a veteran must submit 
medical evidence of a causal relationship between his current 
condition and service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  That is, even assuming combat status, the 
veteran must provide satisfactory evidence of a relationship 
between his service and his current condition.  He has not 
done so.  Wade v. West 11 Vet. App. 302, 305 (1998).  








ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


